              Case 2:14-cr-00512-JFW Document 560 Filed 10/05/20 Page 1 of 6 Page ID #:7089

                                                         United States District Court
                                                         Central District of California
                                                                                                                             Closed/Ent

                                                            RE-SENTENCING
 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 14-512-JFW

 Defendant     3. Sri J. Wijegoonaratna [63725-112]                          Social Security No. 5          7   3   8
       Wijegunaratne, SriJ.; Wijegoonaratna, SriJayantha; Dr. J;
                                                                             (Last 4 digits)
 akas: M.D. Sri Wijegoonaratna


                                                                                                                    Month             Day    Year
     In the presence of the attorney for the government, the defendant appeared in person on this date.                 October        5      2020


  COUNSEL            Alyssa D. Bell, Retained
                     (Name of Counsel)

      PLEA              GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO           x      NOT
                                                                                                                CONTENDERE              GUILTY
     FINDING         There being a verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Health Care Fraud,Aiding and Abetting and Causing an Act to Be Done18 U.S.C. § 1347, 2 as charged
                     in Counts 1, 2, 3, 4, 7, 8, and 9 of the Indictment filed on September 5, 2014

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/            sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty
  COMM
  ORDER
                     as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the
judgment of the Court that the defendant, Sri J. Wijegoonaratna, is hereby committed on Counts 1, 2, 3, 4, 7, 8,
and 9 of the Indictment to the custody of the Bureau of Prisons for a term of 78 months. This term consists of 48
months on Counts 1, 2, 3, 4, 7, 8, and 9 and an additional 30 months based on the statutory sentencing
enhancement under 18 U.S.C. § 3147 to be served consecutively to the term imposed on Counts 1, 2, 3, 4, 7, 8,
and 9. In addition, the terms imposed on Counts 1, 2, 3, 4, 7, 8, and 9 shall run concurrently to each other.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years. This
term consists of three years on each of Counts 1, 2, 3, 4, 7, 8, and 9, all such terms to run concurrently under the
following terms and conditions:

1.        The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
          Office and Amended General Order 20-04, including the conditions of probation and supervised release set
          forth in Section III of Amended General Order 20-04.

2.        During the period of community supervision, the defendant shall pay the special assessment and restitution in
          accordance with this judgment's orders pertaining to such payment.

3.        The defendant shall not be employed in any position that requires licensing and/or certification by any local,
          state, or federal agency without the prior written approval of the Probation Officer.

4.        The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business or profession
          that bills Medicare or Medi-Cal or any other publicly funded health care benefit program without the express
          written approval of the Probation Officer prior to engaging in such employment, business, or profession.

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 6
             Case 2:14-cr-00512-JFW Document 560 Filed 10/05/20 Page 2 of 6 Page ID #:7090

 USA vs.     3. Sri J. Wijegoonaratna                               Docket No.:   CR 14-512-JFW
                M.D. Sri Wijegoonaratna [63725-112]

         Further, the defendant shall provide the Probation Officer with access to any and all business records, client
         lists, and other records pertaining to the operation of any business owned, in whole or in part, by the defendant,
         as directed by the Probation Officer.

5.       The defendant shall apply all monies received from income tax refunds to the outstanding court-ordered
         financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
         inheritance, judgments and any anticipated or unexpected financial gains to the outstanding court-ordered
         financial obligation.

6.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

It is ordered that the defendant shall pay to the United States a special assessment of $700, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $3,384,202.28 pursuant to 18 U.S.C. §
3663A. The amount of restitution ordered shall be paid as follows:

         Victim Name                                                  Amount of Loss

         Centers for Medicare and Medicaid Services(CMS)              $2,511,481.89

         Health Care Deposit Fund/California                          $872,720.39
         Dept. of Justice/Bureau of Medi-Cal and Elder Abuse

Restitution shall be paid in full immediately. The Court finds from a consideration of the record that the defendant's
economic circumstances allow for a full and immediate payment of restitution.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in the judgment.

The defendant shall be held jointly and severally liable with convicted co-defendants Priscilla Villabroza, Sharon
Patrow, and convicted co-participant, Erwin Castillo (Docket No. 15CR00018) for the amount of restitution ordered in
this judgment. The victims' recovery is limited to the amount of their losses and the defendant's liability for restitution
ceases if and when the victims receive full restitution.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.




CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2 of 6
             Case 2:14-cr-00512-JFW Document 560 Filed 10/05/20 Page 3 of 6 Page ID #:7091

 USA vs.     3. Sri J. Wijegoonaratna                                      Docket No.:     CR 14-512-JFW
                M.D. Sri Wijegoonaratna [63725-112]

The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
Amended General Order 20-04.

Defendant informed of right to appeal.

Any payments previously made by defendant towards the special assessment and or restitution shall be credited against
this Judgment.

Court recommends that the defendant remained housed at the MDC.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 5, 2020
            Date                                                U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                                Clerk, U.S. District Court



            October 5, 2020                               By
            Filed Date                                          Deputy Clerk




CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 3 of 6
              Case 2:14-cr-00512-JFW Document 560 Filed 10/05/20 Page 4 of 6 Page ID #:7092

 USA vs.     3. Sri J. Wijegoonaratna                                                Docket No.:      CR 14-512-JFW
                M.D. Sri Wijegoonaratna [63725-112]


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                       STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                        While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
             Case 2:14-cr-00512-JFW Document 560 Filed 10/05/20 Page 5 of 6 Page ID #:7093


       X
             The defendant must also comply with the following special conditions (set forth below).

       STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or
 unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C.
 § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and
 penalties pertaining to restitution, however, are not applicable for offenses completed before April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
 defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s
 mailing address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
 § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
 material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
 restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or
 the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
 restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before
 the United
                          States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

        CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                      SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release
 authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure
 and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the
 defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval of
 the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or
 other pecuniary proceeds must be deposited into this account, which must be used for payment of all personal expenses.
 Records of all other bank accounts, including any business accounts, must be disclosed to the Probation Officer upon
 request.




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 5 of 6
             Case 2:14-cr-00512-JFW Document 560 Filed 10/05/20 Page 6 of 6 Page ID #:7094
 USA vs.     3. Sri J. Wijegoonaratna                               Docket No.:    CR 14-512-JFW
                M.D. Sri Wijegoonaratna [63725-112]



                                                           RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                     to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
    Commitment.
                                                           United States Marshal


                                                      By
            Date                                           Deputy Marshal

                                                       CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file
 in my office, and in my legal custody.
                                                           Clerk, U.S. District Court


                                                      By
            Filed Date                                     Deputy Clerk



                                        FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision,
(2) extend the term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of
them.

         (Signed)
                Defendant                                              Date


                     U. S. Probation Officer/Designated Witness        Date



CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 6 of 6
